DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/21/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11, 28-29, 31, 35-36 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Ohashi et al (U.S Pub: 20090243983) (Herein “Ohashi”).
As of Claim 1, Ohashi discloses a display control method (fig. 6, the video signal processing circuit 110, para. [0061]), comprising: 
displaying an image on a device comprising a display array of display units (fig. 11, display image 140 comprises a plurality of pixels 140A on the display panel, para. [0094] [0095]); 
determining a region of interest (fig. 11, center image region 140A, para. [0095]) in the image that is to be displayed (fig. 11, display image 140, para. [0094]) with a resolution higher than (fig. 11, center region darker level than, para, [0095]) a resolution of the image (fig. 11, edge region gray level, para. [0095]);
in response to the determination, increasing a display pixel density (fig. 11, increasing the center region darker level, para. [0095]) of display units (fig. 11, plurality of pixels 140A on the display panel, para. [0095]) in the display array (i.e. pixel units 140A) corresponding to the region of interest (fig. 11, center image region 140A, para. [0095]), so that a pixel density in the region of interest (fig. 11, center image region 140A, para. [0095]) is higher than (fig. 11, center region darker level than, para, [0095]) a pixel density of display units (fig. 11, pixel density 140, para. [0094] [0095]) corresponding to other regions of the image (fig. 11, edge region gray level, para. [0095]); and
cancelling deformation of an object displayed in the region of interest (fig. 11, detecting the image display 141A of the display image 141 has quality defect images occurred, para. [0095]) caused by uneven distribution of the display units (i.e. image quality defect has occurred, para. [0095]) by adjusting drive information of the image (fig. 12B, applied difference voltage levels to correct 
wherein adjusting drive information (fig. 12B, applied difference voltage levels to correct pixel voltage, para. [0096]) according to actual position information of display pixels (fig. 12A, 12B, pixel position 141a, para. [0096]) comprises:
sampling the image to be displayed (figs. 7, 9, sampled-hold section 114 transmit video signal correction, para. [0065] [0074]) according to actual position information of display pixels (fig. 12A, 12B, pixel position 141a, para. [0096]) with the uneven distribution (i.e. image quality defect has occurred, para. [0095]), so that a pixel distribution of the image (i.e. display pixels 141) corresponds to actual positions of the display pixels (fig. 12A, 12B, pixel position 141a, para. [0096]).
	As of Claims 6 and 31, Ohashi discloses the method of claim 1, the apparatus of claim 28, wherein image contents (fig. 8, video signal input, para. [0075]) of different regions (fig. 8, difference of voltages of adjacent pixels, para. [0075]) of the image are related (i.e. video image signal of adjacent pixels are related, para. [0075]).
As of Claims 11 and 35, Ohashi discloses the method of claim 1, the apparatus of claim 28 further comprising: 

As of Claim 28, Ohashi discloses a display control (fig. 6, the control section 115, para. [0066]) apparatus, comprising a processor (fig. 6, the control section 115 may be composed of a processor or MPU, para. [0066]) and a memory (fig. 6, video memory 116, para. [0067]), the memory storing computer executable instructions (fig. 6, video memory 116, para. [0067]) which, when executed, cause the display control (fig. 6, the video signal processing circuit 110, para. [0061]) apparatus to perform operations, comprising:
displaying an image (fig. 11, display image 140, para. [0094]) on a device comprising a display array of display units (fig. 11, plurality of pixels 140A on the display panel, para. [0095]); 
determining a region of interest (fig. 11, center image region 140A, para. [0095]) in the image that is to be displayed (fig. 11, display image 140, para. [0094]) with a resolution higher than (fig. 11, center region darker level than, para, [0095]) a resolution of the image (fig. 11, edge region gray level, para. [0095]);
in response to the determination, increasing a display pixel density (fig. 11, increasing the center region darker level, para. [0095]) of display units (fig. 11, plurality of pixels 140A on the display panel, para. [0095]) in the display array (i.e. pixel units 140A) corresponding to the region of interest (fig. 11, center image region 140A, para. [0095]), so that a pixel density in the region of interest 
cancelling deformation of an object displayed in the region of interest (fig. 11, detecting the image display 141A of the display image 141 has quality defect images occurred, para. [0095]) caused by uneven distribution of the display units (i.e. image quality defect has occurred, para. [0095]) by adjusting drive information of the image (fig. 12B, applied difference voltage levels to correct pixel voltage, para. [0096]) according to actual position information of display pixels (fig. 12A, 12B, pixel position 141a, para. [0096]) corresponding to the region of interest (figs. 11, 12A, center image region 140A, 141A, para. [0095]) and displaying the image (i.e. display image 141, para. [0095]) according to the adjusted drive information (fig. 12B, applied difference voltage levels to correct pixel voltage, para. [0096]);
wherein adjusting drive information (fig. 12B, applied difference voltage levels to correct pixel voltage, para. [0096]) according to actual position information of display pixels (fig. 12A, 12B, pixel position 141a, para. [0096]) comprises:
sampling the image to be displayed (figs. 7, 9, sampled-hold section 114 transmit video signal correction, para. [0065] [0074]) according to actual position information of display pixels (fig. 12A, 12B, pixel position 141a, para. [0096]) with the uneven distribution (i.e. image quality defect has occurred, para. [0095]), so that a pixel distribution of the image (i.e. display pixels 141) corresponds to 
	As of Claim 29, Ohashi discloses a display device (fig. 6, liquid crystal display device 100, para. [0060]), comprising the display array (fig. 6, liquid display panel 118, para. [0061]) and the display control (fig. 6, the control section 115, para. [0066]) apparatus of claim 28, the display array (fig. 6, liquid display panel 118, para. [0061]) and the display control (fig. 6, the control section 115, para. [0066]) apparatus being in a communication connection (i.e. communicate and transmit control signals to the liquid crystal display panel 118, para. [0066] [0069]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (U.S Pub: 20090243983) (Herein “Ohashi”) in view of Van Leeuwen et al (U.S Pub: 20170116734) (Herein “Van Leeuwen”).
As of Claims 8 and 32, Ohashi teaches the method of claim 1, the apparatus of claim 28, but Ohashi does not disclose wherein determining a region of interest comprises:
performing image analysis on the image; and
determining the region of interest according to a result of the image analysis.
However, Van Leeuwen teaches wherein determining a region of interest (i.e. a region of interest ROI, para. [0035]) comprises:
performing image analysis on the image (i.e. perform image analysis algorithms of image data, para. [0050]); and
determining the region of interest (i.e. the region of interest ROI, para. [0033] [0035]) according to a result of the image analysis (i.e. result of image analyzed, para. [0035]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the video signal processing method of Ohashi with Van Leeuwen to provide an image of the sample region of interest (ROI) and/or of the remaining sample is generated after the isolation of the sample ROI.  This image may be generated with the same image generating unit that also generated the image of the whole sample, or with a separate device.  The image of the sample ROI (or of the remainder of the sample) can be compared to the image of the whole sample and particularly to the selected image ROI, thus allowing for a 
verification if the actual sample ROI corresponds to the desired region of interest or not.
Claims 9, 30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (U.S Pub: 20090243983) (Herein “Ohashi”) in view of Alberth (U.S Pub: 20080224951).
	As of Claims 9 and 33, Ohashi teaches the method of claim 1, the apparatus of claim 28, but Ohashi does not teach wherein the increasing a display pixel density of the display units in the display array corresponding to the region of interest comprises:
determining deformation control information of a controllable deformed material portion of the display array; and
controlling display pixel density distribution of display units according to the deformation control information.
	However, Albert teaches wherein the increasing a display pixel density of the display units (fig. 8, increase the size of the visual video image on the display pixel, para. [0027] [0032]) in the display array (i.e. display area) corresponding to the region of interest (i.e. viewable display area, para. [0032]) comprises:
determining deformation control information of a controllable deformed material portion of the display array (fig. 9, the controller 926 configures to apply voltage signal to control the size of the viewable display area, para. [0028] [0034]); and
controlling display pixel density distribution of display units (fig. 8, the controller 926 controls the size of the visual video image on the display pixel, para. [0027] [0032]) according to the deformation control information (i.e. control the size of the viewable display area, para. [0028] [0032] [0034]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Ohashi with 
	As of Claim 30, Ohashi teaches the display device of claim 29, wherein at least one of the display units (fig. 11, display panel 140, para. [0095]) comprising:
multiple array-distributed display pixels (fig. 11, display panel 140 contains a plurality of multiple pixel arrays 140A, 140a-140d as an example on the display panel, para. [0095]).
but Ohashi does not teach wherein a controllable deformed material portion, respectively connected with the multiple display pixels; wherein the controllable deformed material portion produces deformation under an action of an external field, correspondingly adjusts density distribution of the multiple array-distributed display pixels through the deformation, and the external field is controlled by the display control apparatus.
	However, Albert teaches a controllable deformed material portion (fig. 9, the controller 926 configures to apply voltage signal to control the size of the viewable display area, para. [0028] [0034]), respectively connected with the multiple display pixels (fig. 9, plurality of pixels, para. [0027]);
wherein the controllable deformed material portion (fig. 9, the controller 926 configures to apply voltage signal to control the size of the viewable display area, para. [0028] [0034]) produces deformation under an action of an external field (fig. 9, changes size and/or shape of the display is changed by applying power to 
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Ohashi with Albert to provide the visual interface may be changed by configuring or re-configuring the adjustable pixels frame by increasing the pixels size on the viewable display panel so that display panel may change to the desirable to view to certain content in viewable area orientation.
	Claims 10, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (U.S Pub: 20090243983) (Herein “Ohashi”) in view of Alberth (U.S Pub: 20080224951) and further in view of Park et al (U.S Pub: 20140055394) (Herein “Park”).
	As of Claims 10 and 34, Ohashi and Albert teach the method of claim 9, the apparatus of claim 33, but Ohashi and Albert do not teach wherein the controllable deformed material portion is at least prepared from at least one of the following controllable deformed materials: piezoelectric materials.
	However, Park teaches wherein the controllable (fig. 15, 130 controller, para. [0110]) deformed material portion (fig. 15, 110-1….110-n piezoelectric material, para. 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Ohashi and Albert with Park to provide a flexible body and a plurality of piezoelectric materials arranged on the flexible body that deform in response to drive signals causing deformation of the flexible body of the flexible device so that it is possible to detect the deformation state of the flexible device using the piezoelectric materials, the user is able to select and execute various functions by deforming manipulation.
Claims 12, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (U.S Pub: 20090243983) (Herein “Ohashi”) in view of Liou (U.S Pub: 20130258460).
As of Claims 12 and 36, Ohashi teaches the method of claim 11, the apparatus of claim 35, but Ohashi does not teach wherein the acquiring portions of the image comprises: 
acquiring multiple focused portions in different viewing angles respectively corresponding to light field information.
However, Liou teaches acquiring multiple focused portions (fig. 10, contains the plurality of focused viewing images location, 208, para. [0051] [0052]) in different viewing angles (fig. 10, at the different viewing angles of refraction, para. [0051] [0052]) respectively corresponding to light field information (i.e. light source, 200, para. [0051] [0052]).
.
Claims 13, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (U.S Pub: 20090243983) (Herein “Ohashi”) in view of Liou (U.S Pub: 20130258460) in view of Shirochi (U.S Patent: 5689283).
As of Claims 13 and 37, Ohashi teaches the method of claim 12, the apparatus of claim 36, but Ohashi does not teach wherein the acquiring multiple focused portions in different viewing angles respectively corresponding to light field information comprises:
performing different spatial resolution sampling and/or different angular resolution sampling on a source light field image corresponding to the light field information, to acquire the multiple focused portions in different viewing angles respectively corresponding to the source light field image.
However, Liou teaches wherein the acquiring multiple focused portions (fig. 10, contains the plurality of focused viewing images location, 208, para. [0051] [0052]) in 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Ohashi with Liou to provide the light deflecting lens array has a plurality of light deflecting units, each of the light deflecting units deflects a portion of the backlight source into a plurality of viewing zones in a time sequence.  The display panel displays images by the same time sequence corresponding to the viewing zones.  The backlight source passes through the display panel to provide the images respectively to the viewing zones so that the flexible lens array deflects the pixel lights of the left-eye image and right-eye image to two naked eyes of one viewer at the specific viewing zone without interfering with other viewers.
Ohashi and Liou do not teach performing different spatial resolution sampling and/or different angular resolution sampling on a source light field image corresponding to the light field information, to acquire the multiple focused portions in different viewing angles respectively corresponding to the source light field image.
However, Shirochi teaches performing different spatial resolution sampling (i.e. by combining high-resolution still image and field images of a subject at) and different angular resolution (fig. 17, different light angle, Col. 13, lines 55-67) sampling on a source light field image (fig. 17, light emitted from light source, Col. 17, 64-67) corresponding to the light field information (fig. 17, light emitted from light source, Col. 17, 64-67), to acquire the multiple focused portions (i.e. still images and field images) in 
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Ohashi and Liou with Shirochi to provide a method of increasing the resolution of an image on an image display system having a matrix of pixels arranged in horizontal rows and vertical columns and selectively energizable to display an image composed of a plurality of pixel patterns in alternate fields, comprising the steps of positioning an optical path changer between the image display system and a viewer or screen to optically shift a pixel pattern, operating the optical path changer to shift the optical path, and displaying the pixel pattern to be optically shifted on the image display system in every field in synchronism with the shifting of the optical path by the optical path changer.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (U.S Pub: 20140015743) (Herein “Seo”) in view of Ohashi et al (U.S Pub: 20090243983) (Herein “Ohashi”).
As of Claim 27, Seo teaches a non-transitory computer readable storage (i.e. storage data disk, para. [0379]) apparatus, comprising at least one executable instruction (i.e. application or program, para. [0379]) which, when executed, causes a display control (fig. 1, a controller 130, para. [0058]) apparatus to perform operations (fig. 1, operate of the display panel, para. [0063]), comprising:

but Seo does not teach wherein displaying an image on a device comprising a display array of display units; determining a region of interest in the image that is to be displayed with a resolution higher than a resolution of the image; in response to the determination, increasing a display pixel density of display units in the display array corresponding to the region of interest, so that a pixel density in the region of interest is higher than a pixel density of display units corresponding to other regions of the image; and cancelling deformation of an object displayed in the region of interest caused by uneven distribution of the display units by adjusting drive information of the image according to actual position information of display pixels corresponding to the region of interest and displaying the image according to the adjusted drive information; wherein adjusting drive information according to actual position information of display pixels comprises: sampling the image to be displayed according to actual position information of display pixels with the uneven distribution, so that a pixel distribution of the image corresponds to actual positions of the display pixels.
However, Ohashi teaches wherein displaying an image on a device comprising a display array of display units (fig. 11, display image 140 comprises a plurality of pixels 140A on the display panel, para. [0095]); determining a region of interest (fig. 11, center image region 140A, para. [0095]) in the image that is to be displayed (fig. 11, display image 140, para. [0094]) with a resolution higher than (fig. 11, center region darker level 
in response to the determination, increasing a display pixel density (fig. 11, increasing the center region darker level, para. [0095]) of display units (fig. 11, plurality of pixels 140A on the display panel, para. [0095]) in the display array (i.e. pixel units 140A) corresponding to the region of interest (fig. 11, center image region 140A, para. [0095]), so that a pixel density in the region of interest (fig. 11, center image region 140A, para. [0095]) is higher than (fig. 11, center region darker level than, para, [0095]) a pixel density of display units (fig. 11, pixel density 140, para. [0094] [0095]) corresponding to other regions of the image (fig. 11, edge region gray level, para. [0095]); and
cancelling deformation of an object displayed in the region of interest (fig. 11, detecting the image display 141A of the display image 141 has quality defect images occurred, para. [0095]) caused by uneven distribution of the display units (i.e. image quality defect has occurred, para. [0095]) by adjusting drive information of the image (fig. 12B, applied difference voltage levels to correct pixel voltage, para. [0096]) according to actual position information of display pixels (fig. 12A, 12B, pixel position 141a, para. [0096]) corresponding to the region of interest (figs. 11, 12A, center image region 140A, 141A, para. [0095]) and displaying the image (i.e. display image 141, para. [0095]) according to the adjusted drive information (fig. 12B, applied difference voltage levels to correct pixel voltage, para. [0096]);

sampling the image to be displayed (figs. 7, 9, sampled-hold section 114 transmit video signal correction, para. [0065] [0074]) according to actual position information of display pixels (fig. 12A, 12B, pixel position 141a, para. [0096]) with the uneven distribution (i.e. image quality defect has occurred, para. [0095]), so that a pixel distribution of the image (i.e. display pixels 141) corresponds to actual positions of the display pixels (fig. 12A, 12B, pixel position 141a, para. [0096]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the flexible display panel of Seo with Ohashi to provide the video signal processing circuit includes a difference detection section, a first calculation section, and a correction amount addition section.  The difference detection section detects a difference between a drive voltage for each of pixels of a matrix drive type display panel as a pixel under consideration and a drive voltage of each of pixels adjacent to the pixel under consideration from an input video signal.  The first calculation section calculates a correction amount of a drive voltage for a pixel under correction that has a luminance change due to an electric field 
caused by a difference of the drive voltages for the two pixels detected by the difference detection section.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 27, 28, 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of reference(s) of Ohashi et al (U.S Pub: 20090243983) and Alberth (U.S Pub: 20080224951) in the new ground of rejections.  
The Applicant argued that the prior arts rejections do not teach, suggest, and/or disclose wherein the display panel cancelling deformation of an object displayed in the region of interest that caused by uneven distribution of the display units by adjusting drive information of the image at the display pixels position and sampling the image to be displayed at the actual position of display pixels with the uneven distribution so that the pixel distribution of the image corresponds to actual positions of the display pixels.
However, the Examiner respectfully disagrees with the Applicant assertions.  According to the Applicant’s newly amended claims interpretations, Ohashi teaches the display panel with the region of interest 140 containing a plurality of pixels 140A, 140a-140d.  The controller detects the distortion (deformation) pixels in the region of interest with the uneven voltage distribution to the distorted (deformation) pixels such that the controller transmit the different voltage levels to fix or correct the amount of voltage levels to adjust the adjacent pixels so that the pixels receiving a correcting voltages to repair the distortion (deformation) of the uneven pixel voltage distribution as disclose in paragraphs [0094]-[0096].   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627